Citation Nr: 0315063	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.

This matter is before the Board of Veterans' Appeals on 
appeal of a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In August 2001, the Board remanded the 
case to the RO for additional procedural and evidentiary 
development.  As the development requested has been 
completed, no further action by the RO is necessary to comply 
with the Board's remand.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDING OF FACT

Bilateral hearing loss is not shown to have had onset in 
service and current hearing loss is unrelated to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2002).


VCAA

While the claims was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In letters, 
dated in August and December 2001, the RO notified the 
veteran of the evidence necessary to substantiate his claim 
and that VA would obtain VA and private medical records he 
could identify.  In the May 2003 supplemental statement of 
the case, the RO cited the regulation implementing the VCAA, 
providing further notice of the duty to notify and the duty 
to assist.  

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  After the RO furnished the veteran 
the VCAA letters in 2001, in 2003, he responded that he could 
not locate a certain private physician that he had referred 
to at his hearing in November 2000.  As the veteran has not 
identified any other evidence relevant to his claim, there is 
no additional evidence to obtain.  

For the above reasons, the Board concludes that the 
duty-to-notify and duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection connotes 
many factors, but basically, it means that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  38 C.F.R. § 3.303.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

For VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Finally, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or in certain circumstances, lay evidence, of in-
service incurrence of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Evidence 

On entrance examination for naval service, bilateral hearing 
was normal.  The remainder of the service medical records 
show that, while stationed at the Naval Auxiliary Air Station 
in Kingsville, Texas, the veteran was hospitalized for one 
week on two occasions, once in 1944 and once in 1945, for 
otitis externa.  For each episode, there was no complaint, 
history or finding of hearing loss.  On separation 
examination, there was no bilateral hearing loss, measured by 
watch, by coin click, or by whispered and spoken voice. 

The Notice of Separation from the U. S. Naval Service shows 
that the veteran served as seaman and yeoman, but he did not 
serve aboard ship and he had no foreign or sea service during 
World War II. 

After service, in 1999, the veteran filed his application for 
VA disability compensation, claiming hearing loss.  He 
indicated that he was treated for hearing loss in 1945 in 
Kingsville, Texas.  He did not identify any post-service 
treatment for hearing loss other than by VA. 

VA medical records show that, in July 1998, the veteran was 
seen in the audiology clinic, complaining of difficulty 
understanding speech.  History included noise exposure in 
railroad factories for 40 years.  When he was seen in October 
1998, there was a 5 to 6 year history of hearing loss.  
Audiological testing in July 1998 and January 1999 revealed 
hearing loss that met VA's regulatory criteria for hear loss 
as a disability. 

In an April 2002 statement, a VA Audiology Section Chief 
stated that, given the veteran's audiometric examinations in 
1998 and 1999, historical data and lack of evidence of 
progressive hearing impairment, it seemed more likely than 
not that the veteran's hearing impairment was secondary to 
both military noise exposure and/or ear infections incurred 
during his military service.

On VA examination in June 2000, the veteran complained of 
external otitis during service and hearing loss for 20 years.  
History included clerical responsibilities while in the Navy.  
The veteran stated that during service he was exposed to 
aircraft engine noise while transferring reports to and from 
pilots in the squadron.  After service, he was exposed to 
noise without hearing protection for 40 years in railroad 
factories.  Audiological testing revealed bilateral 
sensorineural hearing loss.  After a review of the claims 
file, the examiner stated that the veteran's history was not 
significant for any heavy military noise exposure; however, 
occupational noise exposure at the railroad factories was 
significant.  He then expressed the opinion that it seemed 
that the veteran's hearing impairment was most likely caused 
by occupational noise exposure and presbycusis.

In November 2000, the veteran testified that, along with the 
ear infections in service, he experienced deafness that later 
was restored but no completely.  He stated that several 
months after service he went to VA for hearing loss but he 
was not treated and in 1948 and subsequently he got hearing 
aids from a private source.  He also stated that after 
service he went back to work as a conductor in freight 
service for a railroad company.  



Analysis 

The veteran contends that his hearing loss began in service. 

The veteran does not allege and the record does not show that 
he served in combat during World War.  Thus, the provisions 
pertaining to combat service in 38 U.S.C.A. § 1154(b) do not 
apply. 

The veteran currently has bilateral hearing loss, which is 
recognized by VA as a disability under 38 C.F.R. § 3.385.  
And there is evidence in the form of medical opinions for and 
against the claim that the veteran's current hearing loss is 
related to service.  Before weighing the probative value of 
the medical opinions, the Board must determine whether there 
is medical evidence or in certain circumstances, lay 
evidence, of in-service incurrence of an injury or disease. 

While noise trauma is a common cause of hearing loss, the 
source of the in-service injurious noise has not been 
established.  Although the veteran served at an air station, 
he had clerical duties and he was exposed to aircraft noise 
only when transferring reports for pilots.  Without evidence 
of the intensity or excessiveness or length of the exposure, 
and with no medical evidence that such exposure resulted in 
impaired hearing during service since none was shown at 
discharge, the Board does not find that the exposure caused 
irreversible injury. 

The veteran testified that he experienced hearing loss with 
his ear infections.  However hearing loss was not documented 
contemporaneously with either episode of otitis externa 
during service and again no hearing loss was shown on 
separation examination.  Thus the episodes of ear infection 
appear to have been acute and resolved without hearing 
impairment.  And after service, hearing loss was first shown 
in 1998, fifty-three years later, well beyond the time period 
for applying presumptive service connection for sensorineural 
hearing loss. 

As for the medical opinion that supports the claim, the Chief 
of a VA Audiology Section stated that, given the veteran's 
audiometric examinations in 1998 and 1999, historical data 
and lack of evidence of progressive hearing impairment, it 
seemed more likely than not that the veteran's hearing 
impairment was secondary to both military noise exposure 
and/or ear infections incurred during his military service.  
The reference to historical data is not specific.  It is 
unclear whether the veteran's claims file was reviewed or 
whether there was reliance on history as recorded in the 
post-service VA record.  In either event, the opinion does 
not adequately account for the lack of evidence of noise 
trauma in service as explained above.  And the 
generalization, "military noise exposure," is not 
persuasive in the absence of an in-service, injurious 
exposure to noise.  As for relating current hearing loss to 
the ear infections in service, otitis externa is not usually 
associated with hearing loss and the opinion does not offer 
more than a conclusionary reason for suggesting that it does 
in this case.  And there is no comment on the affect of a 
decades-long, post-service history of occupational noise 
exposure.  For these reasons, the Board finds that the 
opinion lacks probative value on the medical question of 
whether the veteran's current hearing loss is related to 
service. 

As for the opinion of the VA examiner that is against the 
claim, he did review the claims file.  He referred 
specifically to relevant facts in the service medical records 
and the post-service history of occupational exposure to 
noise.  As a result of his review, he characterized the 
military exposure to noise as not significant, which is 
supported by the record, and the post-service occupational 
exposure as significant, concluding the current hearing loss 
was caused by post-service occupational exposure to noise. 

For these reasons, the Board finds the VA examiner's opinion 
probative of the medical question of whether the veteran's 
current hearing loss is related service, which he has 
answered in the negative.  

After review of the all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for bilateral hearing loss 
and the benefit-of-the-doubt standard does not apply.  
38 U.S.C.A. §5107(b). 
                                                                                             
(Continued on next page)
ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

